Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2022

                                     No. 04-22-00632-CR

                       EX PARTE Elliot Jerzain RAMOS-ESTRADA

                         From the County Court, Webb County, Texas
                             Trial Court No. 2022CRB000724L1
                         Honorable Leticia Martinez, Judge Presiding


                                        ORDER
       Appellant’s brief is currently due on November 17, 2022. On November 9, 2022,
appellant filed a motion requesting a 45-day extension of time to file his brief. We GRANT the
motion and ORDER appellant to file his brief by January 2, 2023. Further requests for
extensions of time will be disfavored.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court